_____________

                                 No. 95-3613WA
                                 No. 95-3979WA
                                 _____________

Robert A. Miller, et al.,              *
                                       *
                   Appellees,          *   Appeals from the United States
                                       *   District Court for the Western
     v.                                *   District of Arkansas.
                                       *
Tony Alamo, et al.,*                   *   [UNPUBLISHED]
                                       *
                   Appellants.         *
                                 _____________

                          Submitted:    July 5, 1996

                            Filed: November 6, 1996
                                _____________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                              _____________


PER CURIAM.


     Tony Alamo appeals the district court's orders denying Alamo's
Federal Rule of Civil Procedure 60(b) motion attacking as void a civil
judgment against him, see Miller v. Tony and Susan Alamo Found., 748 F.
Supp. 695 (W.D. Ark. 1990), and granting the plaintiffs' fourth petition
for attorney's fees and costs.      Having carefully reviewed the record and
the parties' briefs, we conclude no error of law appears, and an extended
discussion is not warranted.     Accordingly, we affirm.   See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




     *An official caption containing a complete list of parties is
on file and available for inspection in the Office of the Clerk of
the Court, United States Court of Appeals for the Eighth Circuit.